Citation Nr: 1647217	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not complain of or seek treatment for hearing loss or tinnitus while on active duty.

2.  The Veteran's bilateral hearing loss disability did not manifest during service and an organic disease of the nervous system (sensorineural hearing loss) did not manifest within one year of separation.

3.  The Veteran's bilateral hearing loss disability and tinnitus are unrelated to service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

The Veteran's tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The duty to notify was satisfied here by a September 2011 letter sent to the Veteran prior to the initial adjudication of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006)

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in October 2012.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2016).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

Analysis

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Accordingly, the Board finds that 38 U.S.C.A. § 1154(b) does not apply to his claims.  

The evidence establishes that the Veteran has a bilateral sensorineural hearing loss disability identified in a VA examination dated October 2012.  38 C.F.R. § 3.385 (2016).  He also reported recurrent tinnitus during his examination.  Additionally, given the Veteran's MOS as a machinist, as well as his statement in his June 2014 Substantive Appeal that he was exposed to in-service noise while performing his duties in the engine room without hearing protection while he was assigned to a Naval vessel, the Board finds that the Veteran was exposed to hazardous noise in service.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Accordingly, as the first two elements of service connection are met here, the dispositive issue is whether the Veteran's hearing loss and tinnitus are related to his service.  The Board finds that the evidence of record, lay and medical, weighs against such a finding.  

The Veteran denied a history of hearing loss on entrance to service.  See Report of Medical History dated June 1951.  The June 1951 and June 1955 entrance and separation examinations reveal that the Veteran had normal bilateral hearing with 15/15 on the Whisper Test.  The service treatment records show no complaints or findings related to any hearing loss or tinnitus in service.

These records show that sensorineural hearing loss was not "noted" in service.  In addition, the normal findings establish that the Veteran did not have a combination of manifestations sufficient to identify the disease entity during service or within one year of separation.  The service treatment records do not show hearing loss under Hensley, supra, in service.  

The Veteran was afforded a VA examination in October 2012 to determine the etiology of his bilateral hearing loss and tinnitus.  Upon review of the record and a clinical examination, the examiner noted the Veteran's service treatment records showed normal bilateral hearing with 15/15 on the Whisper Test entrance and separation.  

With regard to the Veteran's hearing loss and tinnitus, the examiner noted that the Veteran reported an onset in approximately the 1990's.  The examiner opined that the Veteran's hearing loss and tinnitus was less likely than not caused by his active service.  The examiner noted a history of occupational noise exposure post-service as a machinist.  Additionally, the Veteran reported recreational noise exposure in hunting, target shooting, motorcycling, woodworking, and chainsaws.  The Veteran reported that he used consistent hearing protection in his post-service occupational and recreational activities.  The VA examiner explained that the whisper test does not provide ear specific or frequency specific information and should not be considered adequate for determining hearing acuity.

Although it is noted that the Veteran was administered a whisper test at entrance and service separation with normal findings, such evidence is also not found to be probative of the issue of whether the Veteran's in-service experiences, including noise exposure, resulted in a hearing loss disability.  According to the VA examiner in October 2012, the whisper test was an unreliable source for determining if the Veteran had hearing loss in service and it would not be dispositive of substantiating any hearing loss disability that the Veteran may have sustained.

In his October 2013 Notice of Disagreement, the Veteran contended that the October 2012 VA examiner had suggested the onset of hearing loss symptoms in 1990's, explaining that he was tired from travel to his VA appointments that day.  In regard to his tinnitus claim, the Veteran reported an approximate date of onset five to ten years after his discharge from service.  The Veteran reiterated his contentions of the examiner's description of his report of onset at the October 2012 VA examination in his June 2014 Substantive Appeal.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Upon weighing the evidence of record, the Board finds that the service treatment records showing no complaints of hearing loss or tinnitus in service or within one year of the Veteran's discharge, as well as the October 2012 VA examination and opinion are entitled more probative weight than the Veteran's statements.  The Board acknowledges that the Veteran asserts that he has bilateral hearing loss and tinnitus that was incurred in service.  However, the Veteran's assertion that he experienced symptoms of bilateral hearing loss and tinnitus while on active duty are contradicted by his reports at the October 2012 VA examination regarding an onset of hearing loss in the 1990's and his October 2013 Notice of Disagreement regarding an onset of tinnitus five to ten years after his discharge from service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Moreover, to the extent that there are lay statements asserting that the Veteran has bilateral hearing loss and tinnitus related to an in-service injury, the Board finds that the Veteran is competent to report experiencing diminished hearing, as well as the symptoms of tinnitus.  See Layno, supra.  However, the Board finds that the Veteran is not competent to establish that any hearing loss disability or tinnitus was caused by in-service noise exposure, as the etiology of hearing loss and tinnitus is a complex matter outside the knowledge of lay persons.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

In sum, the service treatment records, the Veteran's reports at the October 2012 VA examination, his October 2013 Notice of Disagreement, and the October 2012 VA examiner's opinion indicate that the Veteran did not manifest symptoms of bilateral hearing loss or tinnitus in service or for many years after and that his bilateral hearing loss and tinnitus is unrelated to service.  

 The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are denied.  
ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


